Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/8/22 has been considered. Claims 1-2, 4,  and 7 were amended. Claims 10-15 are cancelled. Claims 16-19 are newly added. Claims 1-9 and 16-19 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the” with respect to a coat. These elements have not been positively recited in the claim and are therefore lacking antecedent basis.   Further it is noted that the only positive recitation of a garment is the hood, additional positive recitations of alternative garment species may result in an election by original presentation.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7 -9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colatruglio et al (US 2017/0203540) in view of Underwood et al (US 2017/0173370). The device of Colatruglio et al. discloses, 

With respect to claim 1, A garment for watersports, the garment comprising;
a textile comprising a face fabric (32) and a membrane (34);

the membrane being fixed to the face fabric (para 0025); 
a further textile (36) fixed with the same side of the membrane (3) as that of the face fabric (Figure 3)
the further textile (36) configured to be adjacent to the face fabric (32), 
and wherein the textile comprises primary yarns (rayon/nylon/aramid spun) and secondary yarns (100% para aramid filament) in which the secondary yarns have a higher stiffness relative to the primary yarns (para 0037, the para-aramid filaments would be stiffer than the spun nylon/aramid/rayon yarns),
the further textile(36)  being formed from yarns (para 0026).
The device of Colatruglio et al, substantially discloses the claimed invention but is silent with respect to the fiber content of stiffness of the textile layer.
The device of Underwood teaches a textile lining  layer (20)formed of which are relatively less stiff than the secondary yarns (para0040, 0046 ). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the textile material taught by Underwood et al. in order to provide improved moisture management and comfort for the user (para 0036).

With respect to claim 2, wherein the secondary yarns comprise at least one filament (para 0037) selected from the following group: glass, aramid (para 0037), ceramic, graphite (or carbon), metal alloys and metal fibers.

With respect to claim 3, wherein a knitted layer (36, para 0026) is disposed adjacent to the membrane (Figure 3, paragraph 0025). 

With respect to claim 4, wherein the knitted layer (36, uppermost element 36) and the face fabric, (32) are disposed on respective sides of the membrane (Figure 3). 

With respect to claim 5, wherein luminescent materials may be provided to at least one face fabric and the membrane. The claim recites that luminescent materials “may be” provided and therefore is not a required element of the claim. The prior art teaches a protective garment and could host luminescent materials, and therefore meets the claim as recited. 

With respect to claim 7, wherein the primary yarns are first stiffening yarns (100% para aramid), capable for use such that a seat region of the coat is formed with a second stiffening yarn of a relatively larger denier than the first stiffening yarn. A coat and seat region are not positively recited, and the composition of the seat region is further not a positive recitation. The prior art meets the functional language as recited by applicant. See MPEP 2114. 

With respect to claim 8, wherein predetermined regions of the garment, the device of Colatruglio et al. teaches use in a garment (para 0054) and therefore would have regions that are predetermined, in as much as recited by applicant, and are formed with a reinforcing structure (The para aramid yarns).

With respect to claim 9, wherein the reinforcing structure is formed from the secondary yarns (para aramid filaments).
With respect to claim 16, the secondary yarns are resiliently biased (the fabric structure would provide a degree of bias and therefore meets the claim as recited). 
With respect to claim 17, the reinforcing structure is formed from the secondary yarns (para aramid). The stiff yarns of the para aramid fiber would provide a degree of reinforcement structure and there fore meet the claim language as recited. 
With respect to claim 18, further comprising at least one of a film layer (34, uppermost film)) and a base layer (36) coupled with the membrane (34). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colatruglio et al and Underwood et al, as applied above, in further view of Ke (US 2008/0113175). The modified device of Colatruglio et al substantially discloses the claimed invention, including the use of the material in protective garments, but is silent to respect to the garment comprising a hood.
The device of Ke discloses, With respect to claim 6, the garment comprising a hood (para 0043). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the protective material in a hood as taught by Ke in order to provide protection for a user’s head.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colatruglio et al and Underwood et al, as applied above, in further view of Agrawal (US 2016/0032182).  The modified device of Colatruglio et al  substantially discloses the claimed invention but is lacking a chromic material deposited thereon.
With respect to claim 19, the device of Agrawal et al. teaches a chromic material  deposited thereon (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilized the chromic deposit as taught by Agrawal et al. in order to provide improved sight of the garment in any environment (para 0002). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732